     Case 2:18-cv-10322-FMO-MAA Document 15 Filed 04/30/19 Page 1 of 4 Page ID #:98



            1   Bron E. D’Angelo, Esq., SBN 246819
                Silvia E. Luna, Esq., SBN 315077
            2   PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
                5901 W. Century Blvd, #1100
            3   Los Angeles, CA 90045
                Tel: (310) 649-5772
            4   Fax: (310) 649-5777
                E-mail: sluna@pettitkohn.com
            5
                Attorneys for Defendant
            6   WALMART, INC. (erroneously sued as
                WALMART)
            7

            8                         UNITED STATES DISTRICT COURT
            9                       CENTRAL DISTRICT OF CALIFORNIA
        10

        11      MARIA GOMEZ DE QUIROZ,                       CASE NO.: 2:18-cv-10322 FMO
                                                             (MAAx)
        12                          Plaintiff,
        13      v.                                           JOINT STIPULATION FOR
                                                             DISMISSAL
        14      WALMART, WAL-MART STORES                     [FRCP 41]
                TO 10, INCLUSIVE
        15                                                   Courtroom:       6D
                                    Defendants.              District Judge: Hon. Fernando M.
        16                                                   Olguin
                                                             Magistrate Judge: Hon. Maria A.
        17                                                   Audero
                                                             Complaint Filed: April 25, 2018
        18                                                   Trial Date: March 3, 2020
        19

        20            Plaintiff MARIA GOMEZ DE QUIROZ and Defendant WALMART INC.,
        21      by and through their designated counsel, hereby stipulate to the voluntary dismissal
        22      with prejudice of the entire action in this case. These dismissals are made pursuant
        23      to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The parties have reached a
        24      confidential resolution of their disputes.
        25            IT IS SO STIPULATED.
        26

        27

        28
2354-8981
                                                          1
                                                      JOINT STIPULATION FOR DISMISSAL [FRCP 41]
                                                               CASE NO.2:18-CV-10322 FMO (MAAX)
     Case 2:18-cv-10322-FMO-MAA Document 15 Filed 04/30/19 Page 2 of 4 Page ID #:99



            1                           SIEVERS LAW FIRM
            2

            3   Dated:   4-23-19                           __________________
                                              Robert P. Sievers, Esq.
            4                                 Attorney for Plaintiff
                                              MARIA GOMEZ DE QUIROZ
            5                                 robert@sieverslawfirm.com
            6

            7

            8                      PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
            9

        10
                Dated:                                                  _______
        11                                    Bron E. D’Angelo, Esq.
                                              Silvia E. Luna, Esq.
        12                                    Attorneys for Defendant
                                              WALMART INC.
        13

        14

        15

        16

        17

        18

        19

        20
        21

        22

        23

        24

        25

        26
        27

        28
2354-8981
                                                2
                                            JOINT STIPULATION FOR DISMISSAL [FRCP 41]
                                                     CASE NO.2:18-CV-10322 FMO (MAAX)
     Case 2:18-cv-10322-FMO-MAA Document 15 Filed 04/30/19 Page 3 of 4 Page ID #:100



            1                                         SIEVERS LAW FIRM
            2

            3   Dated:                                       __________________
                                                Robert P. Sievers, Esq.
            4                                   Attorney for Plaintiff
                                                MARIA GOMEZ DE QUIROZ
            5                                   robert@sieverslawfirm.com
            6

            7

            8                           PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
            9

        10
                Dated: April 30, 2019           /s/ Silvia E. Luna          _______
        11                                      Bron E. D’Angelo, Esq.
                                                Silvia E. Luna, Esq.
        12                                      Attorneys for Defendant
                                                WALMART INC.
        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28
2354-8981
                                                   2
                                               JOINT STIPULATION FOR DISMISSAL [FRCP 41]
                                                        CASE NO.2:18-CV-10322 FMO (MAAX)
     Case 2:18-cv-10322-FMO-MAA Document 15 Filed 04/30/19 Page 4 of 4 Page ID #:101



            1                            CERTIFICATE OF SERVICE
            2         I hereby certify that the following document(s):
            3   JOINT STIPULATION FOR DISMISSAL
                    [FRCP 41]
            4
                was/were served on this date to counsel of record:
            5
                      [ ]   BY MAIL: By placing a copy of the same in the United States Mail,
            6               postage prepaid, and sent to their last known address(es) listed below.
            7         [ ]   BY E-MAIL DELIVERY: Based on an agreement of the parties to
                            accept service by e-mail or electronic transmission, I sent the above
            8               document(s) to the person(s) at the e-mail address(es) listed below. I
                            did not receive, within a reasonable amount of time after the
            9               transmission, any electronic message or other indication that the
                            transmission was unsuccessful.
        10
                      [X]   BY ELECTRONIC TRANSMISSION: I electronically filed the
        11                  above document(s) with the Clerk of the Court using the CM/ECF
                            system. The CM/ECF system will send notification of this filing to the
        12                  person(s) listed below.
        13      Robert P. Sievers, Esq.
                SIEVERS LAW FIRM
        14      8221 3rd Street, Suite 404
                Downey, California 90241
        15      Tel: (562) 861-1301
                Fax: (562) 861-1269
        16      Attorney for Plaintiff
                MARIA GOMEZ DE QUIROZ
        17

        18            Executed on April 30, 2019, at Tucson, Arizona.
        19

        20                                                  /s/ Bridgette Araiza
                                                      Bridgette Araiza
        21

        22

        23

        24

        25

        26

        27

        28
2354-8981
                                                        3
                                                    JOINT STIPULATION FOR DISMISSAL [FRCP 41]
                                                             CASE NO.2:18-CV-10322 FMO (MAAX)
